Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings objection from the non-final has been withdrawn based on the amended specification provided.
The abstract objection from the non-final has been withdrawn based on the amended abstract provided.
 Applicant's arguments filed 2/1/2021 regarding claims 1 and 12 on double patenting rejections have been fully considered and are persuasive. Thus, the double patenting rejections have been withdrawn.

Applicant's arguments filed 2/1/2021 regarding 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argues that “Mitsuyama fails to disclose at least this amended subject matter of claim 1” by alleging that the Examiner relies on inherency as well as an Official Notice as reasons for the obviousness rejection in Claim 2. 
The Examiner responds that no inherency and/or the Official Notice have been used. Instead, the Examiner submits that it would have been obvious to one of ordinary  obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (see further explanation, please refer to MPEP 2143.02).


As to claim 13 arguments, as seen in the instant applications specification, the claimed invention has a secondary battery deterioration estimation device [0025] that includes a control part 10, and the control part is consists of a CPU, a ROM and a RAM, a communication part, and an I/F [0028]. The processor calculates [0018, corrects [0018], generates [0016], determines [0010], and switches [0012]. Therefore, the Examiner interprets a unit in claim 13 as the secondary battery deterioration estimation device [0025] of the claimed invention. The switches in the claimed invention is not a physical or a mechanical switches but a signal processing step, and it is known in the art that a generic processor or CPU can performs switching. Mitsuyama teaches “Then, it can be achieved by comparing the observed values with the predicted values and optimizing the parameters selected in accordance with the comparison result using the extended Kalman filter. Since there are various methods as described above for the optimal learning method, an optimal method may be selected from the plurality of methods” [0072]; and “the simulation model 30 can be changed in accordance with the type of the battery” [0185]. The phrase “can be changed in accordance…” is being interpreted as “switching”. Therefore, if the processor can “switch” in this instance, it would be obvious that the processor can be programmed to perform the function of “switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”. Based on the teachings of the prior art, one of ordinary skill in the art would 
For above stated reasons, the Examiner also submits that the rejections of Claim 13 was proper.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are those that are labeled as “unit which calculates,” “unit which generates,” “unit which determine”, and “unit which switches” in claims 13. The claims describe the various modules in functional terms of what they do, rather than how they do it. Under 35 USC 112(f), the Specification must identify a specific and readily-identifiable algorithm in the Specification associated with the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.

According to MPEP 2181, II, B, “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. … the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.”
A review of the specification show that the following appears to be the 
corresponding algorithm for performing the claimed function as described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIGs. 5, 7 (S 17), 8, and 9 (S 52 & S 59).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taiji Mitsuyama et al. (US 2013/0110429), hereinafter "Mitsuyama". 
Regarding claim 1, Mitsuyama teaches “a secondary battery deterioration estimation device estimating deterioration of a secondary battery [0002], comprising: a processor [0075]; a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations ([0056] teaches “As shown in FIG. 2, the control unit 10 includes, as its main constituent elements, a CPU (Central Processing Unit) 10a (corresponds to a "selecting section" and an "adaptive learning section" in the claims), a ROM (Read Only Memory) 10b, a RAM (Random Access Memory) 10c (corresponds to a "storing section" in the claims) and an I/F (Interface) 10d (corresponds to a part of a "detecting section" in the claims). The CPU 10a controls each part of the apparatus in accordance with a program 10ba stored in the ROM 10b”; [0058] teaches “FIG. 3 is an explanatory diagram of an outline of a process algorithm which is achieved by executing a program 10ba”, comprising: receiving a first signal representing a discharging voltage [0008] from a voltage detector ([0055], Figure 1), receiving a second signal representing a discharging current [0008] from a current detector ([0055], Figure 1); calculating the values of elements forming in an equivalent circuit of the secondary battery, calculating a state of health (SOH) of the secondary battery based on the values of the elements forming the equivalent circuit ([0010] teaches “the simulation model has, as its constituent element, at least a constant phase element (CPE) which is an equivalent circuit of a cathode and an anode of the battery”; [0058]) teaches “As shown in FIG. 3, in the first embodiment, a simulation model 30 for the lead-acid battery 13 is built that has a plurality of parameters. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30. By calculating deviations of these observed value and the calculated value, optimal parameters are estimated by adaptive learning based on an extended Kalman filter 31. Then, by updating the simulation model 30 with the estimated parameters, the simulation model 30 can be optimized. With the simulation model 30 optimized in such a manner, an SOC (State of Charge), an SOF (State of Function) and an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”), generating history information showing history of a use state of the secondary battery, calculating the SOH of the secondary battery based on the history information ([0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31; Thus, the SOH can be calculated with a high accuracy”, Figure 14), determining a deterioration state of the secondary battery with reference to at least one of the SOH calculated by the values of the elements or the SOH calculated by the history information in accordance with a state of the secondary battery ([0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31. Then, using the estimated parameters, the simulation model 30 can be updated and the simulation model (30) can be optimized. An SOH calculation module 32 calculates the SOH”, Figure 14; [0137] teaches “In step S119, the CPU (10a) calculates the SOH based on the following equation and terminates the process. SOH = C1 η + C2 . Rcorr n'+ C3 . Rmeas + C4, outputting data representing the deterioration state of the secondary battery (producing observed values based on the detection values, and on the other hand, generating predicted values based on the simulation model 30”; Figure 2); i.e. the SOH result is output to observation means via the interface (I/F) [0115].” 
Mitusyama does not explicitly teach “switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the program in the memory so that the processor switches to the SOH to be referred to in accordance with the state of the secondary battery. Mitsuyama does disclose “A method of adaptive learning may, for example, include obtaining detection values of the voltage detecting unit 11 and the current detecting unit 12 for each predetermined period (10 mS) and producing 

Regarding claim 3, Mitsuyama teaches the claim invention as applied in Claim 1. Mitsuyama discloses that “determining the deterioration state of the secondary battery with reference to the SOH calculated by the values of the elements and of the history information ([0113] teaches “Also, as has been described above, η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”; “the CPU 10a determines” [0093]; Figure 12, S17; and [0129]; Figure 15, S114 & S119; “the CPU 10a calculates the SOH” [0137]; Figure 15, S119).” 

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the program in the memory so that the processor switches to the SOH to be referred to in accordance with the state of the secondary battery. Mitsuyama does disclose “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery” in [0015]. By changing the program in the memory, the modification would enable the device to increase the accuracy of calculating the SOH by the values of the elements when the secondary battery is a new article, and when deteriorate.

	Regarding claim 4, Mitsuyama teaches the claim invention as applied in Claim 3. Mitsuyama discloses that “selecting the SOH calculated by the history information as a reference destination when it is determined that the secondary battery deteriorates based on the values of the elements forming the equivalent circuit or the history information ([0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery”; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; Figure 16; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC”; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4”).”

Regarding claim 5, Mitsuyama teaches the claim invention as applied in Claim 4. Mitsuyama discloses that “switching the reference destination from the SOH calculated by the values of the elements to the SOH calculated by the history information when it is determined that there is a variation in deterioration among cells of the secondary battery ([0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC“; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr ”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4“; Figure 16).”

Regarding claim 6, Mitsuyama teaches the claim invention as applied in Claim 1. Mitsuyama discloses that “determining the deterioration state of the secondary battery through correction of the SOH calculated by the values of the elements with the SOH calculated by the history information ([0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC“; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr ”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4“; Figure 16).”

Regarding claim 7, Mitsuyama teaches the claim invention as applied in Claim 6. Mitsuyama discloses that “correcting the SOH calculated by the values of the elements based on the SOH calculated by the history information when it is determined that the secondary battery deteriorates based on the SOH calculated by the values of the elements ([0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC“; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr ”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4“; Figure 16).”

Regarding claim 8, Mitsuyama teaches the claim invention as applied in Claim 1. Mitsuyama discloses that “generating information showing charge and discharge of the secondary battery based on a signal from a current sensor ([0055], Figure 1, #12); which detects a current [0008] flowing through the secondary battery, and calculates the SOH based on the generated history information ([0058] teaches “Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30; an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”).”

Regarding claim 9, Mitsuyama teaches the claim invention as applied in Claim 8. Mitsuyama discloses that “the secondary battery is mounted on a vehicle [0055], and calculating the SOH based on the generated history information ([0058] teaches “in the first embodiment, a simulation model 30 for the lead-acid battery 13 is built that has a plurality of parameters. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30. By calculating deviations of these observed value and the calculated value, optimal parameters are estimated by adaptive learning based on an extended Kalman filter 31. Then, by updating the simulation model 30 with the estimated parameters, the simulation model 30 can be optimized. With the simulation model 30 optimized in such a manner, an SOC (State of Charge), an SOF (State of Function) and an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”).”
Mitsuyama did not explicitly teach “detecting a running time and a stop time of the vehicle”.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsuyama and change the program in the memory so that the processor would generates history information in reference to the running time and stop time, and calculate the SOH of the secondary battery. Mitsuyama does disclose “In the first embodiment, at the time of start-up of the engine by the starter motor 16, the lead-acid battery 13 is observed at a discrete time with a predetermined time interval (ΔT), and the parameters of the simulation model 30 are adaptively learned based on the obtained observed value” [0078]. By changing the 

Regarding claim 10, Mitsuyama teaches the claim invention as applied in Claim 9. Mitsuyama discloses that “detecting an internal resistance of  the secondary battery; generating the history information with reference to the detected internal resistance, and calculating the SOH based on the generated history information ([0015] teaches “an actual measurement section that performs actual measurement of an internal resistance of the battery”; [0117] teaches “FIG. 14 is a diagram for explaining an outline of a process algorithm which is realized by executing a program 10ba. As shown in FIG. 14, in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31. Then, using the estimated parameters, the simulation model 30 can be updated and the simulation model 30 can be optimized. An SOH calculation module 32 calculates the SOH by substituting the parameters that have been subjected to an optimum learning (η, R0), the observed values (Iavrg, Vavrg, Vstart, and, Rmeas), a value (SOC (State of Charge)) which has been calculated separately from adaptive learning, a stable open circuit voltage (stable OCV (Open Circuit Voltage)) into a predetermined equation described below. Thus, the SOH can be calculated with a high accuracy”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation and terminates the process. SOH = C1 . η + C2 . Rcorr n' + C3 . Rmeas + C4”).”
Mitsuyama does not explicitly teach “detecting a decreased mass of solution of the secondary battery”.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsuyama and change the program in the memory so that the processor would detects a decreased mass of solution of the secondary battery. Mitsuyama discloses “the selecting section selects a concentration of the electrolyte as an object to be adaptively learned” [0012]. By changing the program in the memory, the modification would enable the device to accurately calculate the SOH based on the generated history information and efficiently predicts any state of degradation of the secondary battery.

Regarding claim 11, Mitsuyama teaches the claim invention as applied in Claim 1. Mitsuyama discloses that “the secondary battery is mounted on a vehicle [0055], and detecting and setting at least one of a running time and a stop time of the vehicle, and a 0055] teaches “As shown in FIG. 1, a battery internal state estimating apparatus 1 of the first embodiment includes, as its main constituent elements, a control unit 10, a voltage detecting unit 11 (corresponds to a part of a "detecting section" in the claims), a current detecting unit 12 (corresponds to a part of a "detecting section" in the claims) and a discharging circuit 14, and estimates an internal state of a lead-acid battery 13 (corresponds to a "battery" in the claims)”; [0078] teaches “In the first embodiment, at the time of start-up of the engine by the starter motor 16, the lead-acid battery 13 is observed at a discrete time with a predetermined time interval (∆T), and the parameters of the simulation model 30 are adaptively learned based on the obtained observed value”; [0061] teaches “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery 13 and a solution resistance of the electrolyte”; [0104] teaches “In step S26, the CPU 10a determines that the discharge capacity is sufficient”; Figure 12; [0094] teaches “In step S18, the CPU 10a updates the values of the parameters CN and CP. Here, the parameters CN and CP represent electrolyte concentrations for the anode and the cathode, respectively”); detecting and setting at least one of a state of charge, an internal temperature, a temperature difference between an environmental temperature and the internal temperature ([0058] teaches “As shown in FIG. 3, in the first embodiment, a simulation model 30 for the lead-acid battery 13 is built that has a plurality of parameters. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30”; [0083] teaches “the coefficients a and b corresponding to a temperature obtained at a temperature detecting unit”; [0125] teaches “the internal resistance Rmeas may be corrected to a reference state based on SOC and a lead-acid battery temperature T”; Figure 16; [0012] teaches “the simulation model has, as its constituent element, a voltage source, a concentration value of an electrolyte inside the battery being taken as a parameter related to a voltage of the voltage source. In a case where the discharge current is zero or near zero, the selecting section selects a concentration of the electrolyte as an object to be adaptively learned. With such a configuration, a concentration of the electrolyte at a stable state can be learned efficiently”; [0068] teaches “the magnitude of the inrush current may vary depending on, for example, an environmental temperature and a state of the engine”), calculating a correction coefficient based on the second parameter, correcting the first parameter by using the correction coefficient, calculating the SOH based on multiplying the corrected first parameter by a weighting coefficient ([0128] teaches “In step S113, the CPU 10a carries out an adaptive learning on parameters constituting the simulation model 30. In the second embodiment, adaptive learning is carried out with an extended Kalman filter”; FIG. 16; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC”; [0176] teaches “when updating each parameter, it is possible to set a weight coefficient W for each parameter, and to provide a greater weighting on the parameter which is a target of update and to provide a smaller weighting on other parameters. Specifically, the parameter to be the target of update may be weighted with w-0.8 and other parameters may be weighted with w-0.2”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr ‘ based on the calculated Rcorr”; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation and terminates the process. SOH = C1 . η + C2 . Rcorr '+ C3 . Rmeas + C4”).”
Mitusyama does not explicitly teach “detecting and setting at least one of a decreased mass of solution, and a quantity of stratification, a quantity of polarization, and a current change rate per a unit timer”.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsuyama and change the program in the memory so that the processor would detects and sets at least one of a decreased mass of solution, a state of charge, an internal temperature, a temperature difference between an environmental temperature and the internal temperature, a quantity of stratification, a quantity of polarization, and a current change rate per a unit time, set a 

Regarding claim 12, Mitsuyama teaches the claimed limitations as applied in Claim 1. Mitsuyama teaches “outputting a warning when the value of the SOH obtained is smaller than a predetermined threshold value ([0073] teaches “By using the simulation model 30 on which adaptive learning has been performed as described above, for example, the SOC, the SOF and the SOH can be calculated accurately. By referring to these values, it is possible to know an internal state of the lead-acid battery 13 accurately“; [0070] teaches “producing observed values based on the detection values, and on the other hand, generating predicted values based on the simulation model 30”; [0056] teaches “The I/F 10d converts detection signals inputted from the voltage detecting unit 11 and the current detecting unit 12 into a digital signal, and controls the discharging circuit 14 by supplying a control signal thereto”; i.e. the SOH result is output to observation means via the interface (I/F [0115]).”

Regarding claim 13, Mitsuyama teaches “a secondary battery deterioration estimation device estimating deterioration of a secondary battery [0002], comprising: a unit which calculates values of elements forming in an equivalent circuit of the secondary battery, a unit which calculates a state of health (SOH) of the secondary battery based on the values of the elements forming the equivalent circuit ([0010] teaches “the simulation model has, as its constituent element, at least a constant phase element (CPE) which is an equivalent circuit of a cathode and an anode of the battery”; [0058] teaches “As shown in FIG. 3, in the first embodiment, a simulation model 30 for the lead-acid battery 13 is built that has a plurality of parameters. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30. By calculating deviations of these observed value and the calculated value, optimal parameters are estimated by adaptive learning based on an extended Kalman filter 31. Then, by updating the simulation model 30 with the estimated parameters, the simulation model 30 can be optimized. With the simulation model 30 optimized in such a manner, an SOC (State of Charge), an SOF (State of Function) and an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”), a unit which generates history information showing history of a use state of the secondary battery, a unit which calculates the SOH of the secondary battery based on the history information ([0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31; Thus, the SOH can be calculated with a high accuracy”, Figure 14), a unit which determines a deterioration state of the secondary battery with reference to at least one of the SOH calculated by the values of the elements or the SOH calculated by the history information in accordance with a state of the secondary battery ([0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31. Then, using the estimated parameters, the simulation model 30 can be updated and the simulation model 30 can be optimized. An SOH calculation module 32 calculates the SOH”, Figure 14; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation and terminates the process. SOH = C1 η + C2 . Rcorr n'+ C3 . Rmeas + C4).“ 
Mitusyama does not explicitly teach “switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the program in the memory so that the processor switches to the SOH to be referred to in accordance with the state of the secondary battery. Mitsuyama discloses “A method of adaptive learning may, for example, include obtaining detection values of the voltage detecting unit 11 and the current detecting unit 12 for each predetermined period (10 mS) and producing observed values based on the detection values, and on the other hand, generating 

Regarding claim 14, Mitsuyama teaches “a secondary battery deterioration estimation method estimating deterioration of a secondary battery [0014], comprising: receiving, by a programmable processor [0075] connected to  voltage sensor detecting ([0055], Figure 1, #11) a discharging voltage [0008] of the secondary battery and to a current sensor detecting ([0055], Figure 1, #12) a discharging current [0008] of the secondary battery; receiving, a first signal representing a discharging voltage [0008] from a voltage sensor ([0055], Figure 1, #11), receiving, by the programmable processor [0075], a second signal representing a discharging current [0008] from a current sensor ([0055], Figure 1, #12); calculating, by the programmable processor [0075], values of elements forming an equivalent circuit of the secondary battery based on the first and 0075], a state of health (SOH) of the secondary battery based on the values of the elements forming the equivalent circuit ([0010] teaches “the simulation model has, as its constituent element, at least a constant phase element (CPE) which is an equivalent circuit of a cathode and an anode of the battery”; [0058] teaches “As shown in FIG. 3, in the first embodiment, a simulation model 30 for the lead-acid battery 13 is built that has a plurality of parameters. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculate value corresponding to the observed value is obtained based on the simulation model 30. By calculating deviations of these observed value and the calculated value, optimal parameters are estimated by adaptive learning based on an extended Kalman filter 31. Then, by updating the simulation model 30 with the estimated parameters, the simulation model 30 can be optimized. With the simulation model 30 optimized in such a manner, an SOC (State of Charge), an SOF (State of Function) and an SOH (State of Health) for estimating an internal state of the lead-acid battery 13 can be obtained by calculating”), generating, by the programmable processor [0075], history information showing history of a use state of the secondary battery, calculating, by a programmable processor [0075], the SOH of the secondary battery based on the history information ([0020] teaches “an estimating step of estimating an SOH (State of Health) indicating a degradation state of the battery based on an actual measurement Rmeas of the internal resistance obtained by the actual measuring step as well as a value of the parameters and/or a corrected value of the parameters obtained in the adaptive learning step”; [0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31; Thus, the SOH can be calculated with a high accuracy”, Figure 14), determining, by the programmable processor [0075], a deterioration state of the secondary battery with reference to at least one of the SOH calculated by the values of the elements or the SOH calculated by the history information in accordance with a state of the secondary battery ([0117] teaches “in the second embodiment, a simulation model 30 of the lead-acid battery 13 having a plurality of parameters is created. Then, an observed value is obtained by observing the target lead-acid battery 13 and a calculated value corresponding to the observed value is obtained based on the simulation model 30. By calculating a deviation between these observed values and the calculated values, optimal parameters are estimated by an adaptive learning by an extended Kalman filter 31. Then, using the estimated parameters, the simulation model 30 can be updated and the simulation model 30 can be optimized. An SOH calculation module 32 calculates the SOH”, FIG. 14; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation and terminates the process. SOH = C1 η + C2 . Rcorr n'+ C3 . Rmeas + C4”), switching, by the programmable processor [0075], the SOH to be referred to in accordance with the deterioration state of the secondary battery; outputting, by the programmable processor [0075], data representing the deterioration state of the secondary battery ([0072] teaches “producing observed values based on the detection values, and on the other hand, generating predicted values based on the simulation model 30”; Figure 2; i.e. the SOH result is output to observation means via the interface (I/F) [0115]).”
Mitusyama does not explicitly teach “switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the program in the memory so that the processor switches to the SOH to be referred to in accordance with the state of the secondary battery. Mitsuyama does disclose “A method of adaptive learning may, for example, include obtaining detection values of the voltage detecting unit 11 and the current detecting unit 12 for each predetermined period (10 mS) and producing observed values based on the detection values, and on the other hand, generating predicted values based on the simulation model 30. Then, it can be achieved by comparing the observed values with the predicted values and optimizing the 

Regarding claim 15, Mitsuyama teaches the claimed limitations as applied in Claim 1. Mitsuyama teaches “the operations further comprise: performing the switching of the SOH to be referred to in accordance with the state of the secondary battery when it is determined that there is a variation in deterioration among cells of the secondary battery ([0061] teaches “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery (13) and a solution resistance of the electrolyte”; Figure 4; [0018] teaches “the degradation state based on the correction value of the parameter and the correction value of the parameter is a value obtained by multiplying parameter R0 indicating an internal resistance of the simulation model by a parameter η indicating an aging of the internal resistance”; [0019] teaches “a degradation state of the battery based on a value obtained by multiplying the actual measured value of the internal resistance Rmeas”; [0133] teaches “Also, as has been described above, η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”).”
Mitusyama does not explicitly teach “switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsuyama and change the program in the memory so that the processor would switches the SOH to be referred to in accordance with the state of the secondary battery when there is a variation in deterioration among cells. Mitsuyama discloses “A method of adaptive learning may, for example, include obtaining detection values of the voltage detecting unit 11 and the current detecting unit 12 for each predetermined period (10 mS) and producing observed values based on the detection values, and on the other hand, generating predicted values based on the simulation model 30. Then, it can be achieved by comparing the observed values with the predicted values and optimizing the parameters selected in accordance with the comparison result using the extended Kalman filter. Since there are various methods as described above for the optimal learning method, an optimal method may be selected from the plurality of methods” in [0072]. Mitsuyama also discloses “the simulation model 30 can be changed in accordance with the type of the battery” [0185]. By 

Regarding claim 16, Mitsuyama teaches the claimed limitations as applied in Claim 13. Mitsuyama teaches “the unit [0002] which switches the SOH to be referred to in accordance with the state of the secondary battery performs the switching when it is determined that there is a variation in deterioration among cells of the secondary battery ([0061] teaches “the resistance R0 is an internal resistance including, as its main elements, a conductive resistance of electrodes of the lead-acid battery 13 and a solution resistance of the electrolyte”; Figure 4; [0018] teaches “the degradation state based on the correction value of the parameter and the correction value of the parameter is a value obtained by multiplying parameter R0 indicating an internal resistance of the simulation model by a parameter η indicating an aging of the internal resistance”; [0019] teaches “a degradation state of the battery based on a value obtained by multiplying the actual measured value of the internal resistance Rmeas”; [0133] teaches “Also, as has been described above, η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”).”
Mitusyama does not explicitly teach “switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”.


Regarding claim 17, Mitsuyama teaches the claimed limitations as applied in Claim 16. Mitsuyama teaches “the unit [0002] which determines the deterioration state of the secondary battery performs the determining with reference to the SOH calculated [0113] teaches “Also, as has been described above, η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”; CPU 10a determines [0093]; Figure 12, S17; [0129], Figure 15, S114 & S119; the CPU 10a calculates the SOH, [0137]; Figure 15, S119).” 
Mitusyama does not explicitly teach “the SOH calculated by the values of the elements when the secondary battery is a new article, and when the battery deteriorates”.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsuyama and change the program in the memory because the processor would calculates the SOH by the values of the elements when the secondary battery is a new article, and when the battery deteriorates. Mitsuyama discloses “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery” in [0015]. By changing the program in the memory, the 

Regarding claim 18, Mitsuyama teaches the claimed limitations as applied in Claim 16. Mitsuyama teaches “the unit which switches the SOH to be referred to in accordance with the state of the secondary battery selects the SOH calculated by the history information as a reference destination when it is determined that the secondary battery deteriorates based on the values of the elements forming the equivalent circuit or the history information ([0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery”; [0130] teaches “In step S115, the CPU 10a acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; FIG. 16; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC”; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart”; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr,; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4”).”
Mitusyama does not explicitly teach “switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsuyama and change the program in the memory because the processor would switches the SOH to be referred to in accordance with the state of the secondary battery when the deterioration is based either on the values of elements forming or the history information. Mitsuyama does disclose “A method of adaptive learning may, for example, include obtaining detection values of the voltage detecting unit 11 and the current detecting unit 12 for each predetermined period (10 mS) and producing observed values based on the detection values, and on the other hand, generating predicted values based on the simulation model 30. Then, it can be achieved by comparing the observed values with the predicted values and optimizing the parameters selected in accordance with the comparison result using the extended Kalman filter. Since there are various methods as described above for the optimal learning method, an optimal method may be selected from the plurality of methods” in [0072]. Mitsuyama also discloses “the simulation model 30 can be changed in accordance with the type of the battery” [0185].  By changing the program in the 

Regarding claim 19, Mitsuyama teaches the claimed limitations as applied in Claim 14. Mitsuyama teaches “the switching the of the SOH to be referred to in accordance with the state of the secondary battery when it is determined that there is a variation in deterioration among cells of the secondary battery ([0113] teaches “Also, as has been described above, η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”; [0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery”; CPU 10a determines [0093], Figure 12, S17; [0129], Figure 15, S114; In step S119; the CPU 10a calculates the SOH, Figure 15, S119).”
Mitusyama does not explicitly teach “switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”. 


Regarding claim 20, Mitsuyama teaches the claimed limitations as applied in Claim 19. Mitsuyama teaches ”performing, by the programmable processor [0075], the the determining of the deterioration state of the secondary battery with reference to [0113] teaches “Also, as has been described above, η is a parameter indicating the change of resistance R0 over time, and has a value near 1 when the lead-acid battery 13 is new, and has a value greater than 1 when degraded over time”; CPU 10a determines [0093], Figure 12, S17; [0129], Figure 15, S114; In step S119; the CPU 10a calculates the SOH, Figure 15, S119).” 
Mitusyama does not explicitly teach “the SOH calculated by the values of the 
elements when the secondary battery is a new article, and when deteriorate”. 
It would be obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Mitsuyama and change the program in the memory because the processor would calculates the SOH by the values of the elements when the secondary battery is a new article, and when deteriorate. Mitsuyama discloses “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery” in [0015]. By changing the program in the memory, the modification would enable the device to increase the accuracy of estimating a degradation state of the secondary battery. By changing the program in the memory, the modification would 

Regarding claim 21, Mitsuyama teaches the claimed limitations as applied in Claim 19. Mitsuyama teaches “selecting, by the programmable processor[0075], the SOH by the history information as a reference destination when it is determined that the secondary battery deteriorates based on the values of the elements forming the equivalent circuit or the history information ([0015] teaches “an estimating section that estimates an SOH (State of Health) indicating a degradation state of the battery based on an actual measured value Rmeas of the internal resistance obtained by the actual measurement section, as well as, a value of the parameter obtained by the adaptive learning selection and/or a corrected value of the parameter. With such a configuration, the SOH can be calculated based on a simulation model of a battery”; [0130] teaches “In step S115, the CPU (10a) acquires the parameter R0 and the parameter η acquired by adaptive learning in step S112”; FIG. 16; [0131] teaches “In step S116, the CPU 10a calculates the OCV and the SOC”; [0132] teaches “In step S117, CPU 10a calculates Iavrg, Vavrg and Vstart; [0133] teaches “In step S118, the CPU 10a calculates Rcorr and also calculates Rcorr‘ based on the calculated Rcorr; [0137] teaches “In step S119, the CPU 10a calculates the SOH based on the following equation. SOH = C . η + C2 . Rcorr . n’+ C3 . Rmeas + C4”).”

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsuyama and change the program in the memory so that the processor would switches the SOH to be referred to in accordance with the state of the secondary battery when the deterioration is based either on the values of elements forming or the history information. Mitsuyama discloses “A method of adaptive learning may, for example, include obtaining detection values of the voltage detecting unit 11 and the current detecting unit 12 for each predetermined period (10 mS) and producing observed values based on the detection values, and on the other hand, generating predicted values based on the simulation model 30. Then, it can be achieved by comparing the observed values with the predicted values and optimizing the parameters selected in accordance with the comparison result using the extended Kalman filter. Since there are various methods as described above for the optimal learning method, an optimal method may be selected from the plurality of methods” in [0072]. By changing the program in the memory, the modification would enable the device to increase the accuracy of estimating a degradation state of the secondary battery.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863